Citation Nr: 0413043	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  He died in April 2001.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The appellant, who is the veteran's surviving spouse, seeks 
service connection for  the cause of the veteran's death.  
His death certificate shows that he died in April 2001 of 
respiratory failure, due to or as a consequence of metastatic 
esophageal cancer. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The appellant contends that her husband's terminal esophageal 
cancer was a result of pain medications, which the veteran 
took for many years to treat the pain due to his service-
connected bilateral knee and low back disabilities.  She 
asserts that some of the medications he took contained 
warnings on the label regarding a possible correlation (or, 
in her words, "co-relation") between taking the medication 
and cancer.  She further contends that taking the medications 
resulted in years of esophageal, stomach, and other digestive 
tract irritation, to include difficulties in swallowing, in 
turn leading to pre-cancerous conditions and fatal tumors.  
The appellant argues that she has been unfairly shouldered 
with the full burden of proving that the cause of the 
veteran's cancer was likely related to service, while VA has 
taken no action in developing the claim to determine whether 
or not his cancer was or was not related to service.

The appellant's representative has added a contention, 
reflected in an August 2002 VA Form 646, that the veteran 
served on active duty for 20 years, and was likely exposed to 
numerous pollutants during that time, many of which were 
likely carcinogens.  The representative argues that it is 
plausible that the exposure to chemicals or carcinogens in 
service resulted in the later development of the cancer which 
took the veteran's life.

From the appellant's July 2002 VA Form 9, it appears that she 
is under the impression that most of the veteran's VA 
treatment records are associated with the claims file.  She 
should be informed that the veteran's terminal records of 
medical treatment have not been obtained, and that the most 
recent records of treatment associated with the claims file 
are from 1996, years before the veteran's death and 
apparently prior to the onset of his cancer.  As the terminal 
treatment records would likely be relevant to whether the 
cause of the veteran's death is related to his service-
connected disabilities, they should obtained and associated 
with the claims file.  Further, the appellant should be 
informed that there are relatively few treatment records 
associated with the claims file.  The appellant should be 
asked to identify to the best of her recollection the dates 
and places of all VA or private treatment for digestive tract 
irritation, and if she can recall specifically or still has 
in her possessions any prescription label warnings that 
indicate a correlation of cancer with the veteran's 
medications.  See 38 U.S.C.A. § 5103A (West 2002).

Further, in the Board's view, the appellant's contentions (to 
include warnings on the veteran's medication labels about a 
correlation between the medications he was taking and cancer) 
are sufficient to warrant a VA medical opinion as to whether 
it is at least as likely as not that the veteran's fatal 
esophageal cancer was caused or aggravated by treatment 
(medications) for his service-connected bilateral knee and 
lumbar spine disabilities.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be obtained by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Specific notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.
 


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

In so doing, the RO should obtain 
appropriate releases, as necessary, and 
obtain all VA and private records of 
treatment for cancer of the esophagus.  
The records associated with the claims 
file appear to indicate that the veteran 
received most or all of his medical 
treatment at VA and military medical 
facilities.

Additionally, the veteran's surviving 
spouse should be informed that it appears 
that only a small portion of the 
veteran's treatment records are 
associated with his claims file, and that 
she should therefore identify as 
specifically as possible any dates and 
places of treatment involving irritation 
of the esophagus or digestive tract, or 
any other records she feels may 
corroborate her contentions.

Efforts to obtain records in the 
possession of the Federal government 
should continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.  38 U.S.C.A. § 
5103A(b)(3).

Further, the appellant should be 
requested to identify, to the extent she 
can recall, those medications which the 
veteran took for which the warning label 
indicated a correlation between taking 
the drug and cancer.  If any such warning 
labels are in her possession, she should 
provide a photocopy of the warning labels 
to the RO.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility to obtain the opinion of 
an oncologist for the purpose of 
determining whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's terminal 
esophageal cancer was caused or aggravated 
by his service-connected bilateral knee 
and lumbar spine disabilities, to include 
treatment (i.e., medication) for same.  
The clinician should note that aggravation 
for legal purposes is defined as a 
worsening of the underlying condition, 
beyond its natural progression, versus a 
temporary flare-ups of symptoms.    

The RO should send the claims file and a 
copy of this REMAND to the oncologist for 
review.  The clinician should indicate 
that the claims file was reviewed, to 
include, to the extent he finds that they 
are medically relevant to the question at 
hand, service medical records showing 
treatment for chronic arthritis, post-
service records of treatment of knee and 
back disabilities with several types of 
medications, and the terminal records of 
treatment for esophageal cancer.
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in July 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




